FILED
                             UNITED STATES DISTRICT COURT                                APR 2 3 2012
                             FOR THE DISTRICT OF COLUMBIA                              us 0 .
                                                                                cClerk·tor the •strict. & 8ankruptcy
                                                                                 ourts
                                                                                         · · Oi t
                                                                                                  s net ot Columbia
                                             )
Clinton Moorman,                             )
                                             )
       Plaintiff,                            )
                                             )
               V.                            )        Civil Action No.   12 0632
                                             )
Ciba-Geigy Corp.,                            )
                                             )
       Defendant.                            )
                                             )


                                   MEMORANDUM OPINION

       This matter is before the Court on its initial review of plaintiffs pro se complaint and

application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis

application and dismiss the case because the complaint fails to meet the minimal pleading

requirements ofRule 8(a) ofthe Federal Rules of Civil Procedure.

       Prose litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

656 F. Supp. 237,239 (D.D.C. 1987). Rule 8(a) ofthe Federal Rules ofCivil Procedure requires

complaints to contain"( 1) a short and plain statement of the grounds for the court's jurisdiction

[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."

Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2009); Ciralsky v. CIA, 355

F.3d 661,668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair

notice of the claim being asserted so that they can prepare a responsive answer and an adequate

defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75

F.R.D. 497,498 (D.D.C. 1977).




                                                                                                                       3
       Plaintiff is a resident of Orlando, Florida, suing a corporation. The complaint consists

mostly of incoherent scribble and disjointed phrases, but plaintiff accuses defendant of attempted

murder, "conspiracy to racial [sic] profile, discriminate and defraud me of my civil rights,"

invasion of privacy, and numerous other misdeeds. Compl. at 15-16. The complaint is devoid of

supporting facts and, therefore, fails to provide adequate notice of a claim. Furthermore, the

basis of federal court jurisdiction is neither stated nor discerned. A separate Order of dismissal

accompanies this Memorandum Opinion.




                 ---q:,
Date: April _i!L_, 2012




                                                 2